Title: From George Washington to Robert Morris, 15 January 1789
From: Washington, George
To: Morris, Robert



Dear Sir,
Mount Vernon Jany 15th 1789

I pray you to receive my thanks for your favor of the 5th and for the obliging attention which you have given to the Flour matting from China. The latter is not yet arrived at the Port of Alexandria nor is the navigation of the River at this time open for the Passage of any Vessel—while the frost has much the appearance of encreasing and continuing.
In every wish that can contribute to the happiness of Mrs

Morris yourself and family I am most cordially joined by Mrs Washington and all under this Roof, and with Sentiments of sincere regard and friendship I am Dr Sir Yours &c.

Go: Washington

